DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/03/2022 has been entered.

Allowable Subject Matter

Claims 1-8, 11-13, 15-16 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, fails to explicitly teach and/or fairly suggest an additive manufacturing polymer precursor for forming at least a portion of a polishing article comprising an aliphatic acrylate oligomer, an aromatic acrylate oligomer, an acrylate monomer, a photoinitiator and a viscosity thinning reactive diluent.  The prior art, alone or in combination, prior to applicant’s effective filing date fails to explicitly teach and/or fairly suggest a polymer precursor composition for forming at least a portion of a polishing article comprising a multi-functional aromatic acrylate oligomer; an acrylate monomer, a photoinitiator, and a reactive diluent comprising one or a combination of 2-ethylhexyl acrylate; octyldecyl acrylate, cyclic trimethylolpropane formal acrylate; caprolactone acrylate, and alkoxylated lauryl acrylate, wherein said polymer precursor composition has a viscosity that enables said composition to be dispensed to form a portion of a polishing article by use of an additive manufacturing process.  The prior art, alone or in combination, prior to applicant’s effective filing date fails to expressly teach and/or fairly suggest a polymer precursor composition comprising one or more aliphatic oligomers selected those found in claim 8; one or more aromatic acrylate oligomers or monomers; a photoinitiator selected from the group consisting of benzoin ethers, benzyl ketals, acetyl phenones, alkyl phenones, phosphine oxides, benzophenones, and thioxanthone compound ; and a reactive diluent selected from the group consisting of 2-ethylhexyl acrylate; octyldecyl acrylate, cyclic trimethylolpropane formal acrylate; caprolactone acrylate, and alkoxylated lauryl acrylate.  The prior art, alone or in combination, prior to applicant’s effective filing date fails to expressly teach and/or render obvious an additive manufacturing polymer precursor composition for forming at least a portion of a polishing article comprising a functional acrylate oligomer comprising an aliphatic monofunctional urethane acrylate, an aliphatic mono-functional acrylate; an aliphatic difunctional acrylate; a multifunctional urethane acrylate having a functionality greater than or equal to 2 or a combination thereof; a chemical component having an aromatic group; a photoinitiator, and a viscosity thinning reactive diluent, wherein the polymer precursor composition has a second viscosity that is less than the first viscosity and the polymer precursor composition is printable as droplets from one or more nozzles of an additive manufacturing system to form a portion of a polishing article.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc